Name: 94/371/EC: Council Decision of 20 June 1994 laying down specific public health conditions for the putting on the market of certain types of eggs
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  health;  animal product
 Date Published: 1994-07-02

 Avis juridique important|31994D037194/371/EC: Council Decision of 20 June 1994 laying down specific public health conditions for the putting on the market of certain types of eggs Official Journal L 168 , 02/07/1994 P. 0034 - 0035 Finnish special edition: Chapter 3 Volume 58 P. 0226 Swedish special edition: Chapter 3 Volume 58 P. 0226 COUNCIL DECISION of 20 June 1994 laying down specific public health conditions for the putting on the market of certain types of eggs (94/371/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the proposal from the Commission, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health ad public health requirements governing trade in and imports into the Community of products not subjected to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and as regards pathogens, to Directive 90/425/EEC (1), and in particular Annex II, Chapter 2, first indent, Whereas the general provisions applicable to trade in the Community are already laid down in Chapter II of Directive 92/118/EEC; whereas, however, it is necessary to lay down specific public health conditions for the putting on the market of eggs in conformity with Annex II, Chapter 2 of the Directive mentioned above; whereas priority should be given to certain categories of hen eggs intended for direct human consumption and which are not used for the production of egg products in accordance with Council Directive 89/437/EEC of 20 June 1989 on hygiene and health problems affecting the production and the placing on the market of egg products (2); Whereas it is appropriate that the conditions take into account the provisions of Council Regulation (EEC) No 1970/90 of 26 June 1990 on certain marketing standards for eggs (3), and of Commission Regulation (EEC) No 1274/91 of 15 May 1991 introducing detailed rules for implementing Regulation (EEC) No 1907/90 on certain marketing standards for eggs (4); Whereas the Standing Veterinary Committee has not given a favourable opinion, HAS ADOPTED THIS DECISION: Article 1 1. For the purposes of this Decision, the definitions given in Regulation (EEC) No 1907/90 and in Regulation (EEC) No 1274/91 shall apply. 2. However, for the purpose of this Decision eggs mean hen eggs intended for human consumption of the following types: - Grade 'A', - non refrigerated or non preserved types of Grade 'B', - ungraded eggs. 3. Without prejudice to Article 5, this Decision shall not apply if eggs are intended to be used for the production of egg products or delivered to food industry undertakings approved in accordance with Directive 89/437/EEC, provided that packs containing them are clearly marked to show this destination. Article 2 At the producer's premises and until the sale to the consumer, eggs shall be kept dry, out of direct sunshine and shall be stored and transported at a preferably constant temperature. Article 3 1. Notwithstanding the collection and packing time limits fixed by Article 1 of Regulation (EEC) No 1274/91, eggs must be delivered to the consumer within a maximum time limit of 21 days of laying. 2. The respective sell by period shall correspond to the date of minimum durability less seven days. 3. Member States which, at the date of notification of this Decision apply in their territory in particular: (a) temperature for which the egg storage facilities and for the transport from one storage to another; or (b) labelling for the user to be informed of the hygiene rules to be complied with, may maintain these requirements in accordance with the compliance of the general provisions of the Treaty. The details referred to in point (b) must be affixed on sale to the consumer, save in cases where it is placed on the packaging by the packaging centre. Article 4 As concerns the transactions provided for by Article 2 (3) of Regulation (EEC) No 1907/90, the date of minimal durability provided for in Article 3 (2) of this Decision must be clearly indicated by: (i) a notice on the stall or vehicle clearly showing the best before date; or (ii) a preprinted note on the package or given with the eggs to the consumer at the time of purchase. Article 5 Only eggs packaged in small or large packs, in accordance with the requirements of Regulation (EEC) No 1907/90 and (EEC) No 1274/91, or egg products in accordance with Directive 89/437/EEC may be used in catering kitchens including restaurants and for the preparation of non industrial scale egg products or products containing eggs. Article 6 Member States shall take the necessary measures to ensure that compliance with the rules provided for by this Decision, in particular those mentioned in Article 3 (1), are complied with. Should there be any difficulty, the relevant provisions of Directive 89/662/EEC shall apply. Article 7 This Decision shall be reviewed before 30 June 1996, following an opinion by the Scientific Veterinary Committee on the time/temperature couples to be respected for the deposit and transport in accordance with Article 18 of Directive 92/118/EEC. Article 8 This Decision shall apply at the latest on 1 January 1995. Article 9 This Decision is addressed to the Member States. Done at Luxembourg, 20 June 1994. For the Council The President G. MORAITIS (1) OJ No L 62, 15. 3. 1993, p. 49. (2) OJ No L 212, 22. 7. 1989, p. 87. Directive as last amended by Directive 91/684/EEC (OJ No L 376, 31. 12. 1991, p. 38). (3) OJ No L 173, 6. 7. 1990, p. 5. Regulation as amended by Regulation (EEC) No 2617/93 (OJ No L 240, 25. 9. 1993, p. 1). (4) OJ No L 121, 15. 5. 1991, p. 11. Regulation as last amended by Regulation (EC) No 3300/93 (OJ No L 296, 1. 12. 1993, p. 52).